MONTGOMERY, Judge
(dissenting).
Section 147 of the Constitution was amended in 1941 by adding “Counties so desiring may use voting machines, these machines to be installed at the expense of such counties.” Provision for the use of secret official ballots in all elections was retained.
Prior to the 1941 amendment it had been held that voting by a machine violated the secret ballot provision of Section 147 and that the legislative Act attempting to authorize voting by machine was unconstitutional as a violation of such provision. Jefferson County ex rel. Grauman v. Jefferson County Fiscal Court, 273 Ky. 674, 117 S.W.2d 918. A learned discussion of the origin and development of the uses of ballots in voting is contained in that opinion.
The adoption of the amendment to Section 147 by the people in 1941 thus authorized the use of voting machines, where such authority had been lacking theretofore. The amendment provides:
“The * * * General Assembly * * * shall pass all necessary laws to enforce this provision, * *
Thus, the authority of the General Assembly stems from the 1941 amendment.
Sovereignty primarily resides in the people. There is reserved to the people of Kentucky, acting through the Legislature, all governmental power not expressly, or by necessary implication, denied them by the Constitution. Jefferson County ex rel. Grauman v. Jefferson County Fiscal Court, 273 Ky. 674, 117 S.W.2d 918; City of Louisville Municipal Housing Commission v. Public Housing Administration, Ky., 261 S.W.2d 286; Chenault v. Carter, Ky., 332 S.W.2d 623. Thus, the action of the people of Kentucky in amending Section 147 must be construed as a grant of authority to the Legislature to permit the use of voting machines in counties so desiring and a direction to the Legislature to pass all necessary laws to carry out such amendment. This constitutes a constitutional limitation or restriction against mandatory legislation requiring all counties to use voting machines. When the people speak through the voice of constitutional amendment on a given subject, the implication is that any other action by the Legislature is prohibited. Otherwise, there would be no need for constitutional amendment. Unless such construction is recognized, the Legislature may pass any kind of legislation not expressly prohibited by the Constitution. This could never have been the intent of the framers of our Constitution who made the constitutional revision and amendment processes so difficult of attainment.
The conclusion to be reached then is that KRS 118.450(4), making it mandatory for all counties to acquire voting machines, is unconstitutional. The legislative amendment exceeds the permissive authority of Section 147 as amended.
Appellants argue that “may” should be considered as “must.” The same contention was made in Scott v. McCreary, 148 Ky. 791, 147 S.W. 903. In rejecting such argument, Hobson, C. J., said:
“The words of a state Constitution are usually selected with great care; and so solemn an instrument should be read as written, unless upon the clearest evidence that the makers of the instrument intended otherwise.”
*260Clearly, the drafters of the 1941 amendment in making the use of voting machines permissive realized that such was necessary in order to secure the adoption of the amendment by the people. A mandatory provision would undoubtedly have been defeated then. Thus, the intent of those drawing the amendment was for permissive use.
A reading of the pertinent constitutional section discloses that certain things were made mandatory and other things were made permissive. The word “shall” is used seven times and the word “may” is used four times. Such use of these two words clearly indicates that their meanings were understood and that by such use different meanings were intended. I am sure that when “may” was used in Section 147 it was intended to be permissive, which is contrary to the decision in the majority opinion.
Such construction of Section 147 is consonant with good constitutional construction that ordinary, everyday words shall receive their usual meaning. As was said in the Jefferson County case, “Neither legislatures nor courts have the right to add to or take from the simple words and meaning of the constitution.”
This Court construed the word “may” as permissive when used in Section 144 of the Constitution. In Billiter v. Nelson, Ky., 300 S.W.2d 790, a statute making it mandatory that certain counties have the commission form of government was held invalid because the constitutional section used the words “may have,” which were held to be permissive instead of mandatory. The Billiter case and this case are identical in principle. The phrase in Section 147 “so desiring may” more strongly indicates that the use of voting machines was to be a matter of local option in the discretion of the fiscal court.
For these reasons I respectfully dissent. I cannot understand how the majority of this Court can vote for the majority opinion without overruling the Billiter case. It cannot be distinguished. Further, the majority opinion by its construction of the word “may” violates the basic rule of constitutional construction. I am fully aware of the problem concerning voting machines and the desirability of their use, but this does not justify abusing the plain meaning of simple words and violating the Constitution.